Citation Nr: 0532915	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-04 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation greater than 60 percent 
for bilateral hearing loss effective from January 10, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from August 1951 to April 
1953, and February 1954 to June 1972.  He served in combat in 
the Republic of Vietnam and his military decorations include 
the Army Commendation Medal and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
stemming from the veteran's claim for a rating increase above 
10 percent for left ear hearing loss that was filed with VA 
on January 10, 2002.  At the time of claim, service 
connection was in effect only for hearing loss of the left 
ear.  In a March 2002 rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), his claim was denied.  He filed a timely appeal 
of the denial.  During the course of the appeal, the veteran 
was awarded service connection and a 60 percent evaluation 
for bilateral hearing loss, effective from January 10, 2002.  
The issue before the Board is therefore entitlement to an 
initial evaluation greater than 60 percent for bilateral 
hearing loss effective from January 10, 2002.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The objective medical evidence demonstrates that the 
veteran used hearing aids in each ear and that as of January 
10, 2002, his service-connected bilateral sensorineural 
hearing loss was manifested by exceptionally impaired hearing 
acuity in both ears, with an average pure tone threshold no 
worse than 79 decibels in the right ear, and no worse than 86 
decibels in the left ear, and a speech recognition ability no 
worse than 40 percent in the right ear and no worse than 44 
percent in the left ear.

2.  The veteran currently has Level IX hearing in the right 
ear and Level IX hearing in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation greater than 60 percent for 
bilateral hearing loss for the period from January 10, 2002 
to the present have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that during the course of the claim, the RO 
has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in January 
2002, March 2003, February 2005, and April 2005, in which it 
provided the veteran with an explanation of how VA would 
assist him in obtaining necessary information and evidence.  
The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
claim has been remanded twice for evidentiary and procedural 
development in December 2002 and January 2005.  VA and 
private audiological treatment records covering the time 
period at issue have been obtained and associated with the 
evidence.  The veteran has also been provided with VA 
audiological examinations in March 2002 and February 2004 
that address the increased rating claim on appeal.  Finally, 
he has not identified any additional, relevant evidence that 
has not otherwise been requested or obtained.  The veteran 
has been notified of the evidence and information necessary 
to substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  In 
this regard, the VA audiological examinations conducted in 
March 2002 and February 2004 addressed the nature of the 
issue on appeal; namely, the extent of severity of the 
veteran's hearing loss.  Therefore, remand or deferral for 
the scheduling of another VA examination is not required.  
38 U.S.C.A. § 5103A(d) (West 2002).  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

Factual Background and Analysis

The report of a March 2002 VA audiological examination shows 
that the veteran had been prescribed hearing aids for each 
ear.  On objective testing his pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
65
70
70
75
80
74
LEFT
70
80
80
85
100
86

Speech audiometry revealed a speech recognition ability of 52 
percent in the right ear and 44 percent in the left ear.  

On the authorized VA audiological evaluation of the veteran's 
hearing acuity in February 2004, his pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
75
80
75
80
80
79
LEFT
75
80
80
85
100
86

Speech audiometry revealed a speech recognition ability of 40 
percent in the right ear and 44 percent in the left ear.  

Assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations for defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§ 4.85 (2005).

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Section 4.86 of VA regulations pertains to exceptional 
patterns of hearing loss and are applicable in cases when the 
claimant has a pure tone threshold of 55 decibels or more at 
each frequency of 1000, 2000, 3000 and 4000 Hertz, or when 
the claimant has a pure tone threshold of 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the 
present case, the evidence demonstrates that an exceptional 
level of impaired hearing exists and therefore 38 C.F.R. 
§ 4.86 may be applied to this claim.

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 



Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The objective medical tests used by VA to assess the extent of 
hearing impairment are performed without the test subject 
wearing hearing aids.  (See 38 C.F.R. § 4.85(a) (2005))  
Therefore, the veteran's level of audiological impairment is 
based on his unassisted hearing acuity and the testing 
protocols negate any contention he may present to the effect 
that his need of hearing aids forms a basis for an increased 
rating.

The results of the March 2002 VA audiological examination 
demonstrate that the veteran had an average pure tone 
threshold of 74 decibels in his right ear, 86 decibels in his 
left ear, with speech recognition of 52 percent in his right 
ear and 44 percent in his left ear.  Evaluating this test 
score based on Table VI, the veteran's right ear hearing 
acuity is at Level VII and his left ear is at Level IX.  This 
level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a 50 percent evaluation.  
Applying the above scores to Table VIA for use in cases of 
exceptional patterns of hearing impairment found at 38 C.F.R. 
§ 4.85, the veteran's right ear hearing acuity is at Level VI 
and his left ear is at Level VIII.  This level of hearing 
acuity, as reflected on Table VII of 38 C.F.R. § 4.85, is 
entitled to a 40 percent evaluation.

The results of the February 2004 VA examination demonstrate 
that the veteran had an average pure tone threshold of 79 
decibels in his right ear, 86 decibels in his left ear, with 
speech recognition of 40 percent for the right ear and 44 
percent for the left ear.  Evaluating this test score based on 
Table VI, the veteran's right ear hearing acuity is at Level 
IX and his left ear is at Level IX.  This level of hearing 
acuity, as reflected on Table VII of 38 C.F.R. § 4.85, is 
entitled to a 60 percent evaluation.  Applying the above 
scores to Table VIA for use in cases of exceptional patterns 
of hearing impairment found at 38 C.F.R. § 4.85, the veteran's 
right ear hearing acuity is at Level VII and his left ear is 
at Level VIII.  This level of hearing acuity, as reflected on 
Table VII of 38 C.F.R. § 4.85, is entitled to a 40 percent 
evaluation.

Having applied the evidence to the Tables VI and VIA found in 
38 C.F.R. § 4.85, the Board finds that the higher evaluation 
is obtained through use of Table VI.  From this, it can be 
determined that a 60 percent evaluation is the maximum rating 
that may be assigned for the veteran's bilateral hearing loss 
for the time period at issue.  Although the objective evidence 
does not demonstrate that the bilateral hearing loss was 60 
percent disabling until the examination of February 2004, as 
the RO has assigned the effective date of the 60 percent 
evaluation to extend all the way to January 10, 2002, the date 
on which the veteran reopened his claim for a rating increase 
for unilateral hearing loss of his left ear, the Board will 
defer to the RO with regard to this determination.

In summary, the veteran's service-connected bilateral hearing 
loss is not manifested by a level of impaired hearing acuity 
at any time since service connection for bilateral hearing 
loss went into effect on January 10, 2002, that would warrant 
the assignment of an evaluation greater than the 60 percent 
evaluation already assigned for this period.  Therefore, his 
claim for an initial evaluation greater than 60 percent for 
this disability must be denied.  Because the evidence in this 
case is not approximately balanced, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2005); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation greater than 60 percent for bilateral 
hearing loss for the period commencing on January 10, 2002 is 
denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


